Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending and examined on the merits.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the instant inventors intervening reference (published 6/2/20) to Delin and Li et al. (citing 5 other authors), where the following is deemed an intervening reference between the priority date and national stage filing date where the instantly claimed invention is either taught or rendered obvious by the compounds described below for the same use, but for which inventorship is uncertain as to whether authors below also contributed before the priority date here (4/17/20):
ACCESSION NUMBER:        2020:1049696  HCAPLUS Full-text
DOCUMENT NUMBER:         173:118228
TITLE:                   Convergent synthesis of calcium-dependent
                         antibiotic CDA3a and analogs with improved
                         antibacterial activity via late-stage serine
                         ligation
AUTHOR(S):               Chen, Delin; Po, Kathy Hiu Laam; Blasco, Pilar;
                         Chen, Sheng; Li, Xuechen
CORPORATE SOURCE:        Department of Chemistry, State Key Laboratory of
                         Synthetic Chemistry, The University of Hong Kong,
                         Hong Kong, Peop. Rep. China
SOURCE:                  Organic Letters (2020), 22(12), 4749-4753
                         CODEN: ORLEF7; ISSN: 1523-7052
DIGITAL OBJECT ID:       10.1021/acs.orglett.0c01544
PUBLISHER:               American Chemical Society
DOCUMENT TYPE:           Journal; (online computer file)
LANGUAGE:                English
OTHER SOURCE(S):         CASREACT 173:118228
AB   A convergent synthesis via the late-stage serine ligation of naturally
     occurring calcium-dependent antibiotic CDA3a and its analogs has been
     developed, which allowed us to readily synthesize the analogs with the
     variation on the lipid tail.  Some analogs were found to show
     100-500-fold higher antimicrobial activity than the natural compd.
     CDA3a against drug resistant bacteria.  This study will enhance our
     understanding of CDA3a and provide valuable antibacterial lead
     candidates for further development.
IT   2438111-17-0P   2438111-18-1P
     2438111-19-2P   2438111-20-5P
     2438111-21-6P   2438111-22-7P
     2438111-23-8P   2438111-24-9P
     2438111-25-0P   2438111-26-1P
     2438111-27-2P   2438111-28-3P
     2438111-29-4P   2438111-30-7P
     2438111-31-8P   2438111-32-9P
     2452078-62-3P   2452078-63-4P
     2452078-64-5P   2452078-66-7P
     2452078-69-0P   2452078-70-3P
     2452078-71-4P   2452102-57-5P
     2452102-65-5P   2452102-72-4P
     2452108-76-6P   2452110-42-6P
     2452110-47-1P   2452110-48-2P
     2452110-49-3P   2452110-50-6P
     2452110-51-7P   2637475-67-1P
     RL: PAC (Pharmacological activity); SPN (Synthetic preparation); THU
     (Therapeutic use); BIOL (Biological study); PREP (Preparation); USES
     (Uses)
        (synthesis of calcium-dependent antibiotic CDA3a and analogs via
        late-stage serine ligation)
RN   2438111-17-0  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
  

    PNG
    media_image1.png
    640
    885
    media_image1.png
    Greyscale

RN   2438111-18-1  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image2.png
    640
    853
    media_image2.png
    Greyscale

RN   2438111-19-2  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image3.png
    640
    918
    media_image3.png
    Greyscale

RN   2438111-20-5  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image4.png
    640
    983
    media_image4.png
    Greyscale

RN   2438111-21-6  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image5.png
    629
    1025
    media_image5.png
    Greyscale

RN   2438111-22-7  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image6.png
    640
    888
    media_image6.png
    Greyscale

RN   2438111-23-8  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image7.png
    640
    820
    media_image7.png
    Greyscale

RN   2438111-24-9  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image8.png
    640
    885
    media_image8.png
    Greyscale

RN   2438111-25-0  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image9.png
    640
    918
    media_image9.png
    Greyscale

RN   2438111-26-1  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image10.png
    640
    950
    media_image10.png
    Greyscale

RN   2438111-27-2  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image11.png
    640
    983
    media_image11.png
    Greyscale

RN   2438111-28-3  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image12.png
    640
    1014
    media_image12.png
    Greyscale

RN   2438111-29-4  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image13.png
    629
    1025
    media_image13.png
    Greyscale

RN   2438111-30-7  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image14.png
    640
    893
    media_image14.png
    Greyscale

RN   2438111-31-8  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image15.png
    640
    890
    media_image15.png
    Greyscale

RN   2438111-32-9  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image16.png
    640
    988
    media_image16.png
    Greyscale

RN   2452078-62-3  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2637475-67-1
     CMF  C66 H76 N14 O26

    PNG
    media_image17.png
    640
    761
    media_image17.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452078-63-4  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-17-0
     CMF  C70 H86 N14 O25

    PNG
    media_image1.png
    640
    885
    media_image1.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452078-64-5  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-18-1
     CMF  C70 H86 N14 O25

    PNG
    media_image2.png
    640
    853
    media_image2.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452078-66-7  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-19-2
     CMF  C72 H90 N14 O25

    PNG
    media_image3.png
    640
    918
    media_image3.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452078-69-0  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-20-5
     CMF  C74 H94 N14 O25

    PNG
    media_image4.png
    640
    983
    media_image4.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452078-70-3  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-21-6
     CMF  C76 H98 N14 O25

    PNG
    media_image5.png
    629
    1025
    media_image5.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452078-71-4  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-22-7
     CMF  C70 H80 N14 O25

    PNG
    media_image6.png
    640
    888
    media_image6.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452102-57-5  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-23-8
     CMF  C68 H80 N14 O25

    PNG
    media_image7.png
    640
    820
    media_image7.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452102-65-5  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-24-9
     CMF  C70 H84 N14 O25

    PNG
    media_image8.png
    640
    885
    media_image8.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452102-72-4  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-25-0
     CMF  C72 H88 N14 O25

    PNG
    media_image9.png
    640
    918
    media_image9.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452108-76-6  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-26-1
     CMF  C73 H90 N14 O25

    PNG
    media_image10.png
    640
    950
    media_image10.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452110-42-6  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-27-2
     CMF  C74 H92 N14 O25

    PNG
    media_image11.png
    640
    983
    media_image11.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452110-47-1  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-28-3
     CMF  C75 H94 N14 O25

    PNG
    media_image12.png
    640
    1014
    media_image12.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452110-48-2  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-29-4
     CMF  C76 H96 N14 O25

    PNG
    media_image13.png
    629
    1025
    media_image13.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452110-49-3  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-30-7
     CMF  C70 H80 N14 O26

    PNG
    media_image14.png
    640
    893
    media_image14.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452110-50-6  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-31-8
     CMF  C70 H84 N14 O26

    PNG
    media_image15.png
    640
    890
    media_image15.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2452110-51-7  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED
     CM   1
     CRN  2438111-32-9
     CMF  C74 H92 N14 O26

    PNG
    media_image16.png
    640
    988
    media_image16.png
    Greyscale

     CM   2
     CRN  76-05-1
     CMF  C2 H F3 O2

    PNG
    media_image18.png
    138
    150
    media_image18.png
    Greyscale

RN   2637475-67-1  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image17.png
    640
    761
    media_image17.png
    Greyscale

IT   2438111-15-8P   2438111-16-9P
     RL: RCT (Reactant); SPN (Synthetic preparation); PREP (Preparation);
     RACT (Reactant or reagent)
        (synthesis of calcium-dependent antibiotic CDA3a and analogs via
        late-stage serine ligation)
RN   2438111-15-8  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image19.png
    616
    630
    media_image19.png
    Greyscale

RN   2438111-16-9  HCAPLUS
CN   INDEX NAME NOT YET ASSIGNED

    PNG
    media_image20.png
    685
    648
    media_image20.png
    Greyscale

   
	Thus, until inventorship is firmly established that the above was first and only created by the instant two (2) inventors, the instantly claimed invention is deemed taught or rendered obvious based on the following reference as an intervening between the priority date and the national stage filing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654